SCHWAB, C. J.,
dissenting.
On August 1 petitioner requested AFSD to pay for her psychotherapy. Not even willing to wait for AFSD’s response, she attended a therapy session on August 15. On August 18 — which seems quite prompt to me — AFSD denied petitioner’s request. Despite the denial, she proceeded to attend several therapy sessions over the next month. The question is whether AFSD has to pay for petitioner’s psychotherapy.
OAR 461-22-010(3) unequivocally provides: "Psychotherapy * * * requires prior authorization of payment by [AFSD].”1 I would hold that petitioner’s claim is barred by her failure to obtain prior authorization.
*411The majority’s contrary conclusion effectively repeals OAR 461-22-010(3). That rule requires a prior written request, specifies the detail that must be included, and requires prior authorization. If prior authorization is not essential, as the majority holds, it would seem to follow that even a prior request is not essential. There is nothing left of OAR 461-22-010(3).
The majority disregards the fundamental distinction between procedural rules and substantive rules. OAR 461-22-010(3) is a procedural rule. The majority apparently reasons that petitioner is excused from compliance with this applicable procedural rule because, under the applicable substantive rules, she may be entitled to AFSD payment for psychotherapy. However, in the judicial and administrative tribunals of this country claims are denied daily because not asserted in the procedurally proper manner. I doubt that the majority would say, for example, that a substantively meritorious claim is not really barred by the statute of limitations just because it was made too late.
Finally, the majority condones extra-legal self-help. When petitioner’s request for payment for psychotherapy was first denied by AFSD, there was an available administrative remedy — to request a hearing to contest the denial. But she took matters into her own hands, continuing the psychotherapy she had started even before the initial AFSD denial. An analogy persuades me this should not be permitted. Suppose an agency wrongfully revokes a person’s driver’s license. Suppose the person can request an administrative hearing, but instead of doing so, he continues to drive. Would the majority say he could not be convicted of driving while suspended because the administrative action was erroneous?
I respectfully dissent.

 Petitioner makes no claim that OAR 461-22-010(3) is invalid — other than the claim of inconsistency with federal law that I think is properly rejected by the majority. Petitioner makes no claim that she faced an emergency need for psychiatric treatment, or that other AFSD regulations do not adequately provide for emergency situations.